Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 1 of 20 Page ID #:650
   1
   2
   3
   4
   5
   6
   7
   8                               UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
   9
   10 JACK SCHROEDER, et al.                     Case No. 2:20−cv−05127−FLA−PVC
   11             Plaintiff(s),
                                 ORDER RE: SCHEDULE OF
   12                         v. PRETRIAL AND TRIAL DATES,
                                 TRIAL REQUIREMENTS, AND
   13 VOLVO GROUP NORTH AMERICA, CONDUCT OF ATTORNEYS AND
      LLC, et al.                PARTIES
   14
             Defendant(s).
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


   Rev. 4/19/21                                 −1−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 2 of 20 Page ID #:651
   1     I.     PRETRIAL SCHEDULE

   2            The parties1 should refer to the court’s Standing Order for requirements

   3     regarding specific motions, discovery, certain types of filings, courtesy copies,

   4     emailing signature items to chambers, alternative dispute resolution, and other

   5     matters pertaining to all cases. A copy of the court’s Standing Order is available at:

   6     http://www.cacd.uscourts.gov/honorable-fernando-l-aenlle-rocha.

   7            A.     Deadlines for Motions

   8            All motions must be noticed to be heard on or before their respective

   9     deadlines. All unserved parties will be dismissed at the time of the Final Pretrial

   10    Conference (“FPTC”) pursuant to Local Rule 16-8.1.

   11           B.     Discovery Cut-Off and Discovery Disputes

   12                  1.    Discovery Cut-off: The cut-off date for discovery is not the date

   13    by which discovery requests must be served; it is the date by which all discovery,

   14    including all hearings on any related motions, must be completed. Thus, written

   15    discovery must be served and depositions must begin sufficiently in advance of the

   16    discovery cut-off date to permit the propounding party enough time to challenge

   17    responses deemed to be deficient via motion practice. Given the requirements to

   18    meet and confer and to give notice, a planned motion to compel must ordinarily be

   19    discussed with the opposing party at least six (6) weeks before the cut-off.

   20                  2.    Expert Discovery: All expert disclosures must be made in

   21    writing. The parties should begin expert discovery shortly after the initial

   22    designation of experts. The FPTC and trial dates will not be continued merely

   23    because expert discovery is not completed. Failure to comply with these or any

   24    other orders concerning expert discovery may result in the expert being excluded

   25    as a witness.

   26
         ________________________
   27
         1   The term “parties” includes unrepresented parties as well as counsel for
   28        represented parties.


   Rev. 4/19/21                                  −2−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 3 of 20 Page ID #:652
   1                   3.   Discovery Disputes: The parties must use every effort to

   2     resolve discovery disputes in a courteous, reasonable, and professional manner.

   3     Counsel must adhere to the court’s Civility and Professionalism Guidelines at:

   4     http://www.cacd.uscourts.gov/attorneys/admissions/civility-and-professionalism-

   5     guidelines.

   6                   4.   Discovery Motions: Discovery motions are handled by the

   7     Magistrate Judge assigned to the case. Any motion challenging the adequacy of

   8     discovery responses must be filed, served, and calendared sufficiently in advance

   9     of the discovery cut-off date to permit the responses to be obtained before that date

   10    if the motion is granted.

   11        C.        Law and Motion and Local Rule 7-3

   12         The parties are required under Local Rule 7-3 to meet and confer to attempt to

   13    resolve disputes before filing a motion. In addition, this court requires the parties

   14    to meet and confer regarding any other request for relief except those identified in

   15    Local Rules 7-3 and 16-12.

   16         The parties should review the court’s Standing Order for instructions regarding

   17    motions to dismiss, motions to amend, motions for summary judgment, and other

   18    forms of relief.

   19         D.       Settlement Conference/Alternative Dispute Resolution Procedures

   20         Pursuant to Local Rule 16-15, the parties must participate in a Settlement

   21    Conference or Alternative Dispute Resolution (“ADR”) procedure. The Scheduling

   22    Order indicates the procedure the parties shall use. If the parties prefer an ADR

   23    procedure other than the one ordered by the court, they shall file a Stipulation and

   24    Proposed Order. The parties’ request may not necessarily be granted.

   25         The parties shall file a Joint Report regarding the outcome of settlement

   26    negotiations, the likelihood of possible further negotiations, and any assistance the

   27    court may provide concerning settlement negotiations, within seven (7) days after

   28    the settlement conference. No case will proceed to trial unless all parties, including


   Rev. 4/19/21                                  −3−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 4 of 20 Page ID #:653
   1     the principals of all corporate parties, have appeared personally at a settlement

   2     conference.

   3          E.       Final Pretrial Conference/Proposed Final Pretrial Conference

   4                   Order

   5          The court has set a FPTC pursuant to Fed. R. Civ. P. 16 and Local Rule 16-8.

   6     The court requires strict compliance with Fed. R. Civ. P 16 and 26, and Local Rule

   7     16. Each party appearing in this action must be represented at the FPTC by the

   8     lead trial counsel. The parties must be prepared to discuss streamlining the trial,

   9     including presentation of testimony by deposition excerpts or summaries, time

   10    limits, stipulation to undisputed facts, and qualification of experts by admitted

   11    resumes.

   12         The parties must file a proposed Final Pretrial Conference Order (“Proposed

   13    FPTCO”) at least fourten (14) days before the FPTC. A template for the Proposed

   14    FPTCO is available on Judge Aenlle-Rocha’s webpage. The parties must use this

   15    template.

   16         In specifying the surviving pleadings under section 1, state which claims or

   17    counterclaims have been dismissed or abandoned, e.g., “Plaintiff’s second cause

   18    of action for breach of fiduciary duty has been dismissed.” Also, in multiple-party

   19    cases where not all claims or counterclaims will be prosecuted against all remaining

   20    parties on the opposing side, state to which party or parties each claim or

   21    counterclaim is directed.

   22         The parties must attempt to agree on and set forth as many uncontested facts

   23    as possible. The court will read the uncontested facts to the jury at the start of trial.

   24    A carefully drafted and comprehensively stated stipulation of facts will shorten the

   25    trial and increase jury understanding of the case.

   26         In drafting the factual issues in dispute, the parties must state issues in

   27    ultimate fact form, not in the form of evidentiary fact issues. The issues of fact

   28    should track the elements of a claim or defense on which the jury will be required


   Rev. 4/19/21                                  −4−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 5 of 20 Page ID #:654
   1     to make findings.

   2          Issues of law should state legal issues on which the court will be required to

   3     rule during the trial and should not list ultimate fact issues to be submitted to the

   4     trier of fact.

   5          The parties shall email the Proposed FPTCO in Microsoft Word format to

   6     chambers at FLA_Chambers@cacd.uscourts.gov.

   7     II. TRIAL PREPARATION

   8          The parties must comply with Local Rule 16. Pursuant to Local Rule 16-2,

   9     lead trial counsel for each party are required to meet and confer in person forty (40)

   10    days in advance to prepare for the FPTC. The parties must comply with Local

   11    Rule 16-2, except where the requirements set forth in this order differ from or

   12    supplement those contained in Local Rule 16. The court may take the FPTC off

   13    calendar or impose other sactions for failure to comply with these requirements.

   14         A.          Schedule for Filing Pretrial Documents for Jury and Bench Trials

   15         The schedule for filing pretrial documents is as follows:

   16               At least twenty-eight (28) days before the FPTC:

   17                     • Motions in Limine

   18                     • Memoranda of Contentions of Fact and Law

   19                     • Witness Lists

   20                     • Joint Exhibit List

   21                     • Joint Status Report Regarding Settlement

   22                     • Proposed Findings of Fact and Conclusions of Law (bench trial only)

   23                     • Declarations containing Direct Testimony (bench trial only)

   24              At least fourteen (14) days before the FPTC:

   25                     • Oppositions to Motions in Limine

   26                     • Joint Proposed FPTCO

   27                     • Joint Agreed Upon Proposed Jury Instructions (jury trial only)

   28                     • Disputed Proposed Jury Instructions (jury trial only)


   Rev. 4/19/21                                     −5−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 6 of 20 Page ID #:655
   1                 • Joint Proposed Verdict Forms (jury trial only)

   2                 • Joint Proposed Statement of the Case (jury trial only)

   3                 • Proposed Additional Voir Dire Questions, if any (jury trial only)

   4                 • Evidentiary Objections to Declarations of Direct Testimony (bench

   5                   trial only)

   6          The parties shall email all pretrial documents listed above, including any

   7     amended documents, in Microsoft Word format to chambers the day they are due at:

   8     FLA_Chambers@cacd.uscourts.gov.

   9          In addition, the court requires the parties to submit jointly either: (a) a USB

   10    flash drive containing all pretrial documents in .pdf format; or (b) three-ring binders

   11    containing one (1) courtesy chambers copy of all pretrial documents. The court

   12    strongly prefers the parties submit a USB flash drive. The USB flash drive or three-

   13    ring binders shall be delivered to the judge’s courtesy box located outside the

   14    Clerk’s Office on the 4th floor of the courthouse at least fourteen (14) days before

   15    the FPTC at 5:00 p.m.

   16         If the parties submit a USB flash drive, it should contain all pretrial documents

   17    in text searchable .pdf format. See Local Rule 5-4.3. The document file names

   18    should include the docket number and a brief description of the document, for

   19    example: “[Dkt. 105] Joint Exhibit List.pdf”; “[Dkt. 46] Pl. Motion in Limine #1.

   20    pdf”; “[Dkt. 46-1] Smith Declaration.pdf”; or “[Dkt. 50] Def. Opp. to Pl. Motion

   21    in Limine #1.pdf.” If there are multiple documents related to any category of

   22    documents, they should be placed in their own folder with related documents

   23    organized into subfolders. For example, all documents related to motions in limine

   24    should be in a folder labeled “Motions in Limine” with all documents related to

   25    each specific motion in limine (including both the moving and opposing papers)

   26    placed together in a separate subfolder with a descriptive label such as: [Dkt. 46]

   27    “Pl. Motion in Limine #1 to Exclude [Specify Evidence]”; [Dkt. 47] “Pl. Motion

   28    in Limine #2 to Admit [Specify Evidence]”; [Dkt. 49] “Def. Motion in Limine #1


   Rev. 4/19/21                                 −6−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 7 of 20 Page ID #:656
   1     to Exclude [Specify Evidence]”; etc.

   2          If the parties submit three-ring binders, each binder shall include a table of

   3     contents with tabs separating the various documents, which must be unstapled to

   4     ensure ease of page turning. If voluminous, documents can be double-sided.

   5     Binders containing motions in limine should be organized by numbered motion

   6     and be separated from other pretrial documents.

   7                 1. Motions in Limine

   8          Motions in limine will be heard and ruled on at the FPTC. The Court may

   9     rule orally instead of in writing. Each side is limited to five (5) motions in limine

   10    unless the court grants leave to file additional motions. All motions in limine must

   11    be filed at least twenty-eight (28) days before the FPTC. Oppositions must be filed

   12    at least fourteen (14) days before the FPTC. There shall be no replies. Motions in

   13    limine and oppositions must not exceed ten (10) pages in length.

   14         Before filing a motion in limine, the parties must meet and confer to determine

   15    whether the opposing party intends to introduce the disputed evidence and attempt

   16    to reach an agreement that would obviate the motion. Motions in limine should

   17    address specific issues (e.g., not “to exclude all hearsay”). Motions in limine

   18    should not be disguised motions for summary adjudication of issues. The court

   19    may strike excessive or unvetted motions in limine.

   20                2. Witness Lists

   21         Witness lists must be filed twenty-eight (28) days before the FPTC. They

   22    must be in the format specified in Local Rule 16-5, and must include for each

   23    witness (i) a brief description of the testimony, (ii) the reasons the testimony is

   24    unique and not redundant, and (iii) a time estimate in hours for direct and cross-

   25    examination. The parties should use the template posted to Judge Aenle-Rocha’s

   26    webpage. Any Amended Witness List must be filed by 12:00 p.m. (noon) on

   27    the Friday before trial and emailed to FLA_Chambers@cacd.uscourts.gov in

   28    Microsoft Word format.


   Rev. 4/19/21                                  −7−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 8 of 20 Page ID #:657
   1                 3. Joint Exhibit List

   2          The Joint Exhibit List must be filed twenty-eight (28) days before the FPTC.

   3     It must be in the format specified in Local Rule 16-6, and shall include an

   4     additional column stating any objections to authenticity and/or admissibility

   5     and the reasons for the objections. The parties should use the template posted

   6     to Judge Aenlle-Rocha’s webpage. Any Amended Joint Exhibit List must be

   7     filed by 12:00 p.m. (noon) on the Friday before trial and emailed to

   8     FLA_Chambers@cacd.uscourts.gov in Microsoft Word format.

   9                 4. Jury Instructions (Jury Trial Only)

   10         Joint agreed upon proposed jury instructions must be filed no later than

   11    fourteen (14) days prior to the FPTC. The parties shall make every effort to agree

   12    upon jury instructions before submitting proposals to the Court. The court expects

   13    the parties to agree on the substantial majority of instructions, particurlarly when

   14    pattern or model jury instructions exist and provide a statement of applicable law.

   15    The parties shall meet and confer regarding jury instructions according to the

   16    following schedule:

   17             • Thirty-five (35) days before FPTC: The parties shall exchange proposed

   18              general and special jury instructions.

   19             • Twenty-eight (28) days before FPTC: The parties shall exchange any

   20              objections to the instructions.

   21             • Twenty-one (21) days before FPTC: The parties shall meet and confer

   22              with the goal of reaching an agreement on one set of Joint Agreed Upon

   23              Proposed Jury Instructions.

   24             • Fourteen (14) days before FPTC: The parties shall file their (1) Joint

   25              Agreed Upon Proposed Jury Instructions and their (2) Disputed Jury

   26              Instructions.

   27         The parties shall file clean and redline sets of their (1) Joint Agreed Upon

   28    Proposed Jury Instructions, and (2) Disputed Jury Instructions. The redline sets


   Rev. 4/19/21                                  −8−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 9 of 20 Page ID #:658
   1     shall include all modifications made by the parties to pattern or model jury

   2     instructions, any disputed language, and the factual or legal basis for each party’s

   3     position as to each disputed instruction. Where appropriate, the disputed

   4     instructions shall be organized by subject, so that instructions that address the

   5     same or similar issues are presented sequentially. If there are excessive or

   6     frivolous disagreements over jury instructions, the court will order the parties to

   7     meet and confer immediately until they substantially narrow their disagreements.

   8                 Sources: When the Manual of Model Jury Instructions for the Ninth

   9     Circuit provides an applicable jury instruction, the parties should submit the most

   10    recent version, modified and supplemented to fit the circumstances of the case.

   11    Where California law applies, the parties should use the current edition of the

   12    Judicial Council of California Civil Jury Instructions (“CACI”). If neither applies,

   13    the parties should consult the current edition of O’Malley, et al., Federal Jury

   14    Practice and Instructions. The parties may submit alternatives to these instructions

   15    only if there is a reasoned argument that they do not properly state the law or are

   16    incomplete. The court seldom gives instructions derived solely from case law.

   17                Format: Each requested instruction shall (1) cite the authority or

   18    source of the instruction, (2) be set forth in full, (3) be on a separate page, (4) be

   19    numbered, (5) cover only one subject or principle of law, and (6) not repeat

   20    principles of law contained in any other requested instruction. If a standard

   21    instruction has blanks or offers options, e.g., for gender, the parties must fill in

   22    the blanks or make the appropriate selections in their proposed instructions.

   23                Index: All proposed jury instructions must have an index that includes

   24    the following for each instruction, as illustrated in the example below:

   25                • the number of the instruction;

   26                • the title of the instruction;

   27                • the source of the instruction and any relevant case citations; and

   28                • the page number of the instruction.


   Rev. 4/19/21                                   −9−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 10 of 20 Page ID #:659
    1     Example:

    2      Instruction
           Number             Title                     Source                Page Number
    3      1                  Trademark-Defined         9th Cir. 8.5.1             1
    4                         (15 U.S.C. § 1127)

    5          During the trial and before closing argument, the court will meet with the

    6     parties to settle the instructions, At time time, the parties will have an opportunity

    7     to make an oral record concerning their objections.

    8                    5. Joint Verdict Forms (Jury Trial Only)

    9          The parties shall make every effort to agree on a general or special verdict

    10    form before submitting proposals to the court. The parties shall file a proposed

    11    joint general or special verdict form fourteen (14) days before the FPTC. If the

    12    parties are unable to agree on a verdict form, the parties shall file one document

    13    titled “Competing Verdict Forms” which shall include: (i) the parties’ respective

    14    proposed verdict form; (ii) a “redline” of any disputed language; and (iii) the

    15    factual or legal basis for each party’s respective position. The court may opt to use

    16    a general verdict form if the parties are unable to agree on a special verdict form.

    17                   6. Joint Statement of the Case (Jury Trial Only)

    18         The parties must file a Joint Statement of the Case fourteen (14) days before

    19    the FPTC for the court to read to the prospective jurors before commencement of

    20    voir dire. The joint statement should be brief and neutral and must not be more

    21    than one page in length.

    22                   7. Voir Dire (Jury Trial Only)

    23         Generally, a jury in a civil action consists of six (6) juror. In most cases,

    24    the court will seat sixteen (16) prospective jurors in the jury box. The court will

    25    will conduct the voir dire. The court uses a written questionnaire that requires

    26    prospective jurors to answer orally. The questionnaire is posted on Judge

    27    Aenlle-Rocha’s webpage. The parties may file any proposed case-specific voir

    28    dire questions for the court’s consideration at least fouteen (14) days before


    Rev. 4/19/21                                 −10−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 11 of 20 Page ID #:660
    1     the FPTC. After the court completes its initial examination of the prospective

    2     jurors, it will inquire of the parties whether any additional questions should be

    3     posed. If it considers the questions proper, the court will pose the questions to

    4     the prospective jurors.

    5          Each side has three (3) peremptory challenges. All challenges for cause

    6     and peremptory challenges shall be made at side bar or otherwise outside the

    7     prospective jurors’s presence. The court will not necessarily accept a stipulation

    8     to a challenge for cause. After all challenges have been exercised, the remaining

    9     jurors in the six (6) lowest numbered seats wil be the jury and the next two

    10    (2) jurors seating order will serve as alternates.

    11                8. Proposed Findings of Fact and Conclusions of Law (Bench

    12                   Trial Only)

    13         For any trial requiring findings of fact and conclusions of law, each party

    14    shall file and serve on the opposing party, no later than twenty-eight (28) days

    15    before the FPTC, its Proposed Findings of Fact and Conclusions of Law in the

    16    format specified in Local Rule 52-3.

    17         The parties may submit Supplemental Proposed Findings of Fact and

    18    Conclusions of Law during the trial. Once trial concludes, the Court may order

    19    the parties to file Revised Proposed Findings of Fact and Conclusions of Law.

    20                9. Declarations for Direct Testimony (Bench Trial Only)

    21         When ordered by the court in a particular case, each party shall, at least

    22    twenty-eight (28) days before the FPTC, file declarations containing the direct

    23    testimony of each witness whom that party intends to call at trial. If such

    24    declarations are filed, each party shall file any evidentiary objections to the

    25    declarations submitted by any other party at least fourteen (14) days before the

    26    FPTC. Such objections shall be submitted in the following three-column format:

    27    (i) the left column should contain a verbatim quote of each statement objected to

    28    (including page and line number); (ii) the middle column should set forth a concise


    Rev. 4/19/21                                  −11−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 12 of 20 Page ID #:661
    1     legal objection (e.g., hearsay, lacks foundation, etc.) with a citation to the

    2     corresponding Federal Rule of Evidence or, where applicable, a case citation; and

    3     (iii) the right column should provide space for the court’s ruling on the objection.

    4     The court anticipates issuing its ruling on the objections during the FPTC.

    5          B.       Trial Exhibits

    6          Trial exhibits that consist of documents and photographs must be submitted

    7     to the court in three-ring binders. The parties shall submit to the court two sets of

    8     binders: one (1) original set of trial exhibits, and one (1) copy of trial exhibits. The

    9     original set of exhibits shall be for use by the jury during its deliberations, and the

    10    copy is for the court. The parties should prepare additional copies of exhibits for

    11    their own use and for use by witnesses. The parties must review the exhibit list

    12    and exhibit binders with the Courtroom Deputy Clerk before the admitted exhibits

    13    will be given to the jury.

    14         All exhibits placed in three-ring binders must be indexed by exhibit number

    15    with tabs or dividers on the right side. Exhibits shall be numbered sequentially 1, 2,

    16    3, etc., not 1.1, 1.2, etc. See Local Rule 16-6. Every page of a multi-page exhibit

    17    must be numbered. Defendant’s exhibit numbers shall not duplicate Plaintiff’s

    18    numbers. The spine of each binder shall indicate the volume number and the range

    19    of exhibit numbers included in the volume.

    20         • The original exhibits shall bear the official exhibit tags (yellow tags for

    21             Plaintiff’s exhibits and blue tags for Defendant’s exhibits) affixed to the

    22             front upper right-hand corner of the exhibit, with the case number, case

    23             name, and exhibit number stated on each tag. Tags may be obtained from

    24             the Clerk’s Office, or the parties may print their own exhibit tags using

    25             Forms G-14A and G-14B on the “Court Forms” section of the court’s

    26             website.

    27         • The copy of exhibits must bear copies of the official exhibit tags that were

    28             placed on the original exhibits and be indexed with tabs or dividers on the


    Rev. 4/19/21                                   −12−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 13 of 20 Page ID #:662
    1              right side.

    2             In addition to the two sets of binders above, the parties must also submit to

    3     the court either: (a) a USB flash drive containing .pdf versions of all exhibits; or

    4     (b) binders with one (1) additional copy of the exhibits. The court prefers to receive

    5     the USB flash drive over the additional paper copies, and the parties should not

    6     submit the additional hard copy set if they supply a USB flash drive.

    7             If the parties choose to submit a USB flash drive, it must be delivered to the

    8     judge’s courtesy box located outside the Clerk’s Office on the 4th floor of the

    9     courthouse by 12:00 p.m. on Monday, the day before the start of trial. Plaintiff’s

    10    exhibits must be placed in a separate folder from Defendant’s exhibits, and the

    11    document file names must include the exhibit number and a brief description of the

    12    document, for example: “Ex. 1 - Smith Declaration.pdf” or “Ex. 105 - Letter Dated

    13    1-5-20.pdf.”

    14            The court provides audio/visual equipment for use during trial. The parties are

    15    encouraged to use it. More information is available at:

    16    http://www.cacd.uscourts.gov/clerk-services/courtroom-technology. The court does

    17    not permit exhibits to be “published“ to the jurors before they are admitted into

    18    evidence. Once admitted, exhibits may be displayed electronically using the

    19    equipment and screens in the courtroom.

    20            The parties must meet and confer at least ten (10) days before trial to stipulate

    21    as much as possible to foundation, waiver of the best evidence rule, and exhibits

    22    that may be received into evidence at the start of the trial. All such exhibits should

    23    be noted as admitted on the court and Courtroom Deputy Clerk’s copy of the exhibit

    24    list.

    25            C.     Materials to Present on First Day of Trial

    26            The parties must present the following materials to the Courtroom Deputy

    27    Clerk on the first day of trial:

    28    ///


    Rev. 4/19/21                                   −13−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 14 of 20 Page ID #:663
    1               1. The two sets of binders described above, with one (1) original set of

    2                  trial exhibits for the jury, and one (1) copy of trial exhibits for the

    3                  court.

    4               2. The binders with one (1) additional copy of the trial exhibits, if the

    5                  parties choose not to submit a USB flash drive instead.

    6               3. Any excerpts of deposition transcripts to be used at trial, either as

    7                  evidence or for impeachment. These lodged depositions are for the

    8                  court’s use. The parties must use their own copies during trial.

    9          D.      Court Reporter

    10         Any party requesting special court reporter services for any hearing, such as

    11    “Real Time” transmission or daily transcripts, shall notify the court reporter at least

    12    fourteen (14) days before the hearing date.

    13         E.      Jury Trial

    14         On the first day of trial, court will commence at 8:30 a.m. and conclude at

    15    approximately 5:00 p.m., with a one-hour lunch break. The parties must appear at

    16    8:30 a.m. to discuss preliminary matters with the court. The court will call a jury

    17    panel only when it is satisfied the case is ready for trial. Jury selection usually

    18    takes only a few hours. The parties should be prepared to proceed with opening

    19    statements and witness examination immediately after jury selection.

    20         Fridays are usually reserved for the court’s calendar. As a result, trial will not

    21    be held on Fridays unless the jury is deliberating. Therefore, during the first week,

    22    trial days are generally Tuesday through Thursday. After the first week, trial days

    23    are generally Monday through Thursday. Trial days are from 8:30 a.m. to

    24    approximately 5:00 p.m., with two 15-minute breaks and a one-hour lunch break.

    25    III. CONDUCT OF ATTORNEYS AND PARTIES

    26         A.      Meeting and Conferring Throughout Trial

    27         The parties must continue to meet and confer on all issues that arise during

    28    trial. The court will not rule on any such issue unless the parties have attempted to


    Rev. 4/19/21                                  −14−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 15 of 20 Page ID #:664
    1     resolve it first.

    2          B.       Opening Statements, Witness Examinations, and Summation

    3          Counsel must use the lectern. Counsel should not consume jury time by

    4     writing out words and drawing charts or diagrams. All such aids must be prepared

    5     in advance. When appropriate, the court will establish and enforce time limits for

    6     all phases of trial, including opening statements, closing arguments, and the

    7     examination of witnesses.

    8          C.       Objections to Questions

    9          Counsel must not make speaking objections before the jury or otherwise make

    10    speeches, restate testimony, or attempt to guide a witness.

    11         When objecting, counsel must rise to state the objection and state only that

    12    counsel objects and the legal grounds for the objection. If counsel desires to argue

    13    an objection further, counsel must seek permission from the court to do so.

    14         D.       Closing Arguments and Post-Trial Briefs (Bench Trial)

    15         For an overview and review of the evidence presented during trial, the court

    16    will rely on the parties’ closing arguments. In delivering closing arguments, the

    17    parties shall use their respective proposed findings of fact and conclusions of law

    18    as a “checklist” and should identify the evidence that supports their proposed

    19    findings. The court will not accept post-trial briefs unless it finds that circumstances

    20    warrant additional briefing and such briefing is specifically authorized.

    21         E.       General Decorum While in Session

    22                 1. Counsel must not approach the Courtroom Deputy Clerk, the jury

    23    box, or the witness stand without court authorization and must return to the lectern

    24    when the purpose for the approach has been accomplished.

    25                 2. Counsel must rise when addressing the court, and when the court

    26    or the jury enters or leaves the courtroom, unless directed otherwise.

    27                 3. Counsel must address all remarks to the court. Counsel must not

    28    address the Courtroom Deputy Clerk, the court reporter, persons in the audience, or


    Rev. 4/19/21                                 −15−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 16 of 20 Page ID #:665
    1     opposing counsel. Any request to re-read questions or answers shall be addressed to

    2     the court. Counsel must ask the court’s permission to speak with opposing counsel.

    3                 4. The parties must not address or refer to witnesses or parties by

    4     first names alone, except for witnesses who are below age fourteen (14).

    5                 5. Counsel must not offer a stipulation unless counsel have conferred

    6     with opposing counsel and have verified that the stipulation will be acceptable.

    7                 6. Counsel must not leave counsel table to confer with any person in

    8     the back of the courtroom without the court’s permission.

    9                 7. Counsel must not make facial expressions, nod, shake their heads,

    10    comment, or otherwise exhibit in any way any agreement, disagreement, or other

    11    opinion or belief concerning the testimony of a witness or argument by opposing

    12    counsel. Counsel shall instruct their clients and witnesses not to engage in such

    13    conduct.

    14                8.    Counsel must never speak to jurors under any circumstance, and

    15    must not speak to co-counsel, opposing counsel, witnesses, or clients if the

    16    conversation can be overheard by jurors. Counsel must instruct their clients and

    17    witnesses to avoid such conduct.

    18                9. Where a party has more than one lawyer, only one attorney may

    19    conduct the direct or cross-examination of a particular witness or make objections

    20    as to that witness.

    21          F.    Promptness

    22                1. The court expects the parties, counsel, and witnesses to be

    23    prompt. Once the parties and their counsel are engaged in trial, the trial must be

    24    their priority. The court will not delay progress of the trial or inconvenience jurors.

    25                2. If a witness was on the stand at the time of a recess or

    26    adjournment, the party that called the witness shall ensure the witness is back on

    27    the stand and ready to proceed as soon as trial resumes.

    28    ///


    Rev. 4/19/21                                 −16−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 17 of 20 Page ID #:666
    1                 3. The parties must notify the Courtroom Deputy Clerk in advance

    2     if any party, counsel, or witness requires a reasonable accommodation based on a

    3     disability or other reason.

    4                 4. No presenting party may be without witnesses. If a party’s

    5     remaining witnesses are not immediately available, thereby causing an unreasonable

    6     delay, the court may deem that party to have rested.

    7                 5. The court generally will accommodate witnesses by permitting

    8     them to be called out of sequence. The parties should meet and confer in advance

    9     and make every effort to resolve the matter.

    10          G.     Exhibits

    11                 1. The parties must keep track of their exhibits and exhibit list, and

    12    record when each exhibit has been admitted into evidence.

    13                2. The parties are responsible for any exhibits they secure from the

    14    Courtroom Deputy Clerk and must return them before leaving the courtroom.

    15                3. Any exhibit not previously marked must be accompanied by a

    16    request that it be marked for identification at the time of its first mention. A party

    17    must show a new exhibit to the opposing party before the court session in which it

    18    is mentioned.

    19                4. The parties must inform the Courtroom Deputy Clerk of any

    20    agreements reached regarding any proposed exhibits, as well as those exhibits that

    21    may be received into evidence without a motion to admit.

    22                5. When referring to an exhibit, the parties must refer to its exhibit

    23    number. The parties should instruct their witnesses to do the same.

    24                6. The parties should not ask witnesses to draw charts or diagrams or

    25    ask the court’s permission for a witness to do so. All demonstrative aids must be

    26    prepared fully in advance of the day’s trial session.

    27    ///

    28    ///


    Rev. 4/19/21                                 −17−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 18 of 20 Page ID #:667
    1          H.     Depositions

    2                 1.   In using deposition testimony of an adverse party for

    3     impeachment, counsel may adhere to either one of the following procedures:

    4                      a.   If counsel wishes to read the questions and answers as

    5     alleged impeachment and ask the witness no further questions on that subject,

    6     counsel shall first state the page and line where the reading begins and the page and

    7     line where the reading ends, and allow time for any objection. Counsel may then

    8     read the portions of the deposition into the record.

    9                      b.   If counsel wishes to ask the witness further questions on the

    10    subject matter, the deposition shall be placed in front of the witness and the witness

    11    told to read the relevant pages and lines silently. Then counsel either may ask the

    12    witness further questions on the matter and thereafter read the quotations or read the

    13    quotations and thereafter ask further questions. Counsel should have available for

    14    the court and the witness extra copies of the deposition transcript for this purpose.

    15                2.   Where a witness is absent and the witness’s testimony is to be

    16    offered by deposition, counsel may (a) have an individual sit on the witness stand

    17    and read the testimony of the witness while the examining lawyer asks the

    18    questions, or (b) have counsel read both the questions and the answers.

    19         I.    Using Numerous Answers to Interrogatories and Requests for

    20               Admission

    21         Whenever counsel expects to offer a group of answers to interrogatories or

    22    requests for admissions extracted from one or more lengthy discovery responses,

    23    counsel should prepare a new document listing each question and answer and

    24    identifying the document from which it has been extracted. Copies of this new

    25    document should be given to the court and the opposing party.

    26         J.    Advance Notice of Unusual or Difficult Issues

    27         If any party anticipates that a difficult question of law or evidence will

    28    necessitate legal argument requiring research or briefing, that party must give the


    Rev. 4/19/21                                −18−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 19 of 20 Page ID #:668
    1     court advance notice. The parties must notify the Courtroom Deputy Clerk

    2     immediately of any unexpected legal issue that could not have been foreseen and

    3     addressed in advance. To the extent such issue needs to be addressed outside the

    4     jury’s presence, the relevant party must inform the Courtroom Deputy Clerk before

    5     jurors are excused for the day to minimize the time jurors are kept waiting. The

    6     court expects all parties to work diligently to minimize delays and avoid keeping

    7     jurors waiting.

    8           K.     Continuances of Pretrial and Trial Dates

    9           Requests for continuances of pretrial and trial dates must be by motion,

    10    stipulation, or application, and be accompanied by a detailed declaration setting

    11    forth the reasons for the requested relief. The declaration should include whether

    12    any previous requests for continuances have been made and whether these requests

    13    were granted or denied by the court. Stipulations extending dates set by the court

    14    are not effective unless approved by the court.

    15          The court has a strong interest in keeping scheduled dates certain, and changes

    16    in dates are disfavored. Trial dates set by the court are firm and rarely will be

    17    changed. Therefore, a stipulation to continue or extend a trial or pretrial date must

    18    be supported by a detailed factual showing of good cause and due diligence

    19    demonstrating the necessity for the continuance and a description of the parties’

    20    efforts, dating back to the filing of the complaint, of the steps they have taken to

    21    advance the litigation. This detailed showing must demonstrate that the work still

    22    to be performed reasonably could not have been accomplished within the applicable

    23    deadlines. General statements are insufficient to establish good cause. Without such

    24    compelling factual support and showing of due diligence, stipulations continuing

    25    dates set by the court will be denied.

    26    ///

    27    ///

    28    ///


    Rev. 4/19/21                                   −19−
Case 2:20-cv-05127-FLA-PVC Document 51 Filed 05/03/21 Page 20 of 20 Page ID #:669
    1              Parties appearing pro se must comply with the Federal Rules of Civil

    2      Procedure and the Local Rules. See Local Rules 1-3 and 83-2.2.3.

    3
              IT IS SO ORDERED.
    4
    5    Dated: May 3, 2021
    6
    7
    8
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


    Rev. 4/19/21                                  −20−
